DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the office action mailed on 01/15/2021. Claim 1 is amended. 
Response to Arguments
Applicant’s arguments, see page 1-4, filed 09/14/2021, with respect to the amendment of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He (US 20160009011) in view of Solbeck (US 3849051) and further in view of Cloeren (US 5020984).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over He  (US 20160009011) in view of Solbeck (US 3849051) and Cloeren (US 5020984).
Regarding Claim 1, He discloses an optical sheet forming device configured to form a light guide panel comprising a light entering portion and a surface emitting portion (Figure 3, shown below), upper surfaces of the respective light entering portion and surface emitting portion formed as flat surfaces arranged parallel to each other (Figure 3, shown below), an inclined surface formed between the upper surfaces, a lower surface of the light guide panel formed as a continuous flat surface opposed parallel to both the upper surfaces (Figure 3, shown below), the light entering portion formed as a thick portion, the surface emitting portion formed as a thin portion (Figure 3,thickness T1 is greater than thickness T2). Page 2 EAST\176881416.1Application No. 15/818,944

    PNG
    media_image1.png
    251
    781
    media_image1.png
    Greyscale

 Office Action dated May 14, 2020 Further, He discloses an extruding unit including a T-die in which an ejecting slit configured to eject sheet- shaped molten resin is provided (Figure-4, [0051], slit sheet-shape port-100); and a forming roll unit including a main roll and a pushing roll configured to carry the ejected molten resin in an extrusion direction while solidifying the molten resin (Figure 11, 601, pushing roller and 602 , main/extrusion roller), the main roll and the pushing roll each respectively comprising a cylindrical transfer surface (Figure 11), the main roll including a thick portion forming groove provided to be continuously recessed in a circumferential direction on the transfer surface and to form the thick portion (Figure 12, 612- is the recessed surface in a circumferential direction on the transfer surface and to form the thick portion [0070],[0071], “a projection (relatively thick area) on the light guide plate obtained under the extrusion of the recess 612 is wedge shaped” Figure 13,  [0073]),  and the thick portion forming groove being formed on a side in the width direction of the main roll to form the light guide plate (Figure 13-14, [0073]-[0075]).
He is silent to the structure of T-die. 
In the same filed of endeavor pertaining to the art of extrusion apparatus for sheet material, Solbeck discloses T-die including: a movable lip with a first lip provided at a distal end of the movable lip and a first slit surface on an opposed surface of the movable lip, the first slit surface including a recessed portion set to correspond to the thick portion forming groove (Figure 8, die channel-119die lip-15, col 5, line 39-55, Solbeck), a fixed lip with a second lip provided at a distal end of the fixed lip and a second slit surface on an opposed surface of the fixed lip, wherein the first slit surface and the second slit surface are opposed parallel to each other to form the ejecting slit (Figure 8, lip-16, Solbeck).
It would be obvious for one ordinary skilled in the art to combine the teachings of He with Solbeck for the purpose of producing a desired shape and size in the end product which is defined by the structure of the resin flow channel.
Further, re: the lip gap adjusting mechanism, combination of He/Solbeck didn’t disclose that lip adjusting bolts are configured to adjust to adjust a lip gap between the first lip and the second lip. 
In the same filed of endeavor pertaining to the field of adjusting die lip gap, Cloeren discloses a lip gap adjustment mechanism for controlling sheet thickness (col 1, line 31-33). Further, Cloeren discloses that bolt-68 has adjustment block-78 , which engages the die lip-18 (col 2, line 66-68, col 3, line 1-2). Cloeren explicitly didn’t specify that the position of the lip adjusting bolts is located at a position where the recessed portion is divided in half in a width direction of the ejecting slit. However, It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
It would have been obvious for one ordinary skilled in the art at the time of the invention was made to rearrange the position of the lip adjusting bolts without modification of the operation of the device involves only routine skill in the art for the purpose of desired adjustment in the lip gap. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over He  (US 20160009011) in view  of Solbeck (US 3849051) and in view of Cloeren (US 5020984) as applied in Claim 1, further in view of JP 2001277331 (provided in the IDS, translation is attached herewith, hereafter JP’331)20.
Regarding claim 7, combination of Claim 1, disclose that the T-die extruder configured to generate the heated resin but did not specifically teach that heater is attached.  In the same field of endeavor pertaining to the art of sheet forming device, JP’ 331 disclose, the die comprises a heater configured to heat the 10enlarged gap portion and a neighboring region (Figure 4, heater-11, [0006],JP ‘331).
It’s obvious for one ordinary skilled in the art to combine teaching of He/Solbeck/Cloeren have molten resin extruded comprising an enlarged portion in addition to the standard gap portion with that of a heater taught by JP’331 for the purpose of heating the die to an enlarged thickness.
Regarding claim 8, JP’331 discloses, T-die comprises a position adjusting mechanism-15 15configured to position the heater-11 (Figure 4, [0006],JP ‘331) which is placed on both side of the die-1.
It would have been obvious to one of ordinary skill in the art to have provided the combination with the position adjusting mechanism of JP’331 for the purpose of uniform heating on both side of die as desired during the resin flow.

15.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He  (US 20160009011), Solbeck, (US 3849051), and Cloeren (US 5020984)  in view of JP 2001277331 (provided in the IDS, translation is attached herewith, hereafter JP’331) as applied in Claim 8, further in view of Ausen et. al. (US 20140234606).
	Regarding claim 9, combination of Claim 8 disclose that position adjusting mechanism comprises-15 a through hole/hollow portion-12 extending through the T-die along the ejecting slit and configured such that the heater is attached to the outer surface of hollow portion of the sleeve-12 ([0004], [0010], Figure 4, sleeve-12 with a hollow portion with a heater-11) but not insertable into the trough hole. Further regarding claim 9, JP’ 331 discloses that the movement mechanism move the sleeve/hollow portion-12 is allowed to move forward and backward in the hollow portion ([0010]).
	In the same field of endeavor pertaining to the art of extrusion dies, Ausen discloses heaters-52 are inserted into the holes-54 in the extruded die-30 (Figure 1, [0096]). 
It would be obvious to modify the die of JP’331 with a hollow portion-12 and include the teaching of Ausen with the heaters inside the hollow portion/hole and have for the purpose of optimal heating of the resin material and maintain the materials at a desirable temperature in the die ([0096], Ausen).
		Claims  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over He  (US 20160009011) in view  of (US 3849051) and Cloeren (US 5020984) as applied in Claim 1further in view of Clarke et. al. (US 20130037987).20
	Regarding claim 11, combination above of claim 1, disclose roller is cylindrical shape and have smooth surface (Figure 12, He). However, combination do not disclose specifically discloses cylinder which is formed of metal and is elastically deformable.  Clarke (US 20130037987) discloses pushing roll-14 comprises an outer cylinder which is formed of metal (Figure 1, [0053]) outer cylinder elastically deforms along the transfer surface when the molten rein is pushed onto the transfer surface of the main roll (Figure 1, main roll-15). It is obvious for one ordinary skilled in the art that the cylinder is made of metal  for the purpose of engraving combination of various  structural features ([0055], [0056], Clarke).
	Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant).
	Regarding claim 12, combination above of Claim 1, discloses a roller that is cylindrical shape and has a smooth surface (Figure 12, He). However, the combination do not disclose specifically discloses mirror finished surface for the outer cylinder. In the same field of endeavor pertaining to the art of extruding a molten resin Clarke,  the outer surface -17 of the press roll-14 is mirror finished ([0053]).
	It would be obvious for one ordinary skilled in the art to modify the teachings of smooth surfaces of  He with that of the teachings of Clarke smooth surface for the purpose of maintain the optical property of light guide plate.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743